 1   AARON D. FORD
      Attorney General
 2   GERRI LYNN HARDCASTLE, Bar No. 13142
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1134
 6   E-mail: ghardcastle@ag.nv.gov
 7   Attorneys for Defendants
 8
                                     UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
     KENNETH FRIEDMAN,                                           Case No. 3:17-cv-00433-MMD-WGC
11
                            Plaintiff,                                ORDER GRANTING
12                                                                DEFENDANT’S MOTION FOR
     vs.                                                      ENLARGEMENT OF TIME TO RESPOND
13                                                            TO PLAINTIFF’S MOTION FOR ORDER
     ISIDRO BACA, et al.,                                      REQUIRING INSPECTION, COPYING,
14                                                            POSSESSION OF PERSONAL MEDICAL
                            Defendants.                                    RECORDS
15                                                                       (First Request)
16          Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

17   Gerri Lynn Hardcastle, Deputy Attorney General, hereby file this motion for enlargement of time to

18   respond to Plaintiff’s Motion for Order Requiring Inspection, Copying, Possession of Personal Medical

19   Records. This motion is based Fed. R. Civ. P. 6(b)(1), the following Memorandum of Points and

20   Authorities, and the papers and pleadings on file herein.

21                           MEMORANDUM OF POINTS AND AUTHORITIES

22   I.     RELEVANT PROCEDURAL HISTORY

23          This case is a pro se civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 31. Plaintiff,

24   Kenneth Friedman (Plaintiff), is an inmate in the lawful custody of the Nevada Department of Corrections

25   (NDOC). Id. at 2. He alleges, inter alia, that Defendants violated his rights under the First, Eighth, and

26   Fourteenth Amendments to the U.S. Constitution. Id. passim.

27          On March 4, 2019, Plaintiff filed a Motion for Injunctive Relief/T.R.O. to Allow Legal Calls (ECF

28   No. 74) and the instant Motion for Order Requiring Inspection, Copying, Possession of Personal Medical
                                                          1
 1   Records (ECF No. 73). Defendants have responded to Plaintiff’s motion for injunctive relief at ECF No.

 2   74; however, they have been unable to complete their response to Plaintiff’s motion regarding his medical

 3   records. Defendants therefore request an enlargement of time of one week (or up to and including

 4   Monday, March 25, 2019) to respond to Plaintiff’s motion.

 5   II.    LEGAL STANDARD

 6          District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.

 7   Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

 8   1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

 9                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
10                  the court acts, or if a request is made, before the original time or its
                    extension expires; or (B) on motion made after the time has expired if the
11                  party failed to act because of excusable neglect.

12          “The proper procedure, when additional time for any purpose is needed, is to present to the

13   Court a timely request for an extension before the time fixed has expired (i.e., a request presented

14   before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line

15   Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such

16   as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,

17   family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court

18   deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if timely made.”

19   Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s

20   diligence in seeking the continuance or extension. See, e.g., Johnson v. Mammoth Recreations, Inc.,

21   975 F.2d 604, 609 (9th Cir. 1992).

22   III.   DISCUSSION

23          Here, Defendants are seeking an enlargement of time to respond to Plaintiff’s motion prior to

24   the expiration of the deadline. Therefore, they must establish good cause for the requested extension.

25          Defendants assert good cause exists to enlarge the time by which they must respond to

26   Plaintiff’s motion. Plaintiff filed two motions on the same day, and Defendants responses to both

27   documents are due today. Defendants are filing their response to one of those motions, but they need

28   additional time to respond to the second. Their counsel is currently preparing for a jury trial scheduled
                                                        2
 1   in another matter, so she has had to devote a significant amount of time to that matter. Nonetheless, she

 2   timely filed her clients’ response to one of Plaintiff’s motions, but she needs additional time to respond

 3   to the second. Furthermore, the enlargement Defendants seek is relatively short (just one week) and

 4   should not unfairly prejudice Plaintiff.

 5   IV.      CONCLUSION

 6            Based on the foregoing, Defendants respectfully request that this Court grant their motion for

 7   enlargement of time and allow them up to and including March 25, 2019 to file their response to

 8   Plaintiff’s Motion for Order Requiring Inspection, Copying, Possession of Personal Medical Records..

 9            DATED this 18th day of March, 2019.

10                                                   AARON D. FORD
                                                     Attorney General
11

12                                                   By:
                                                               GERRI LYNN HARDCASTLE
13                                                             Deputy Attorney General
                                                               State of Nevada
14                                                             Bureau of Litigation
                                                               Public Safety Division
15
                                                               Attorneys for Defendants
16
17
           IT IS SO ORDERED.
18
           DATED: March 19, 2019.
19

20

21

22
                                                ________________________________________
23                                              UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
                                                           3
